BRF S.A. A Publicly Traded Company CNPJ n° 01.838.723/0001-27 ANNOUNCEMENT TO THE MARKET BRF S.A. ANNOUNCES COMMENCEMENT BY BFF INTERNATIONAL LIMITED AND BRF S.A. OF CASH TENDER OFFERS FOR ANY AND ALL OUTSTANDING 7.250% SENIOR NOTES DUE 2, UNCONDITIONALLY AND IRREVOCABLY GUARANTEED BY BRF S.A., AND 5.875% SENIOR NOTES DUE 2 São Paulo, September7, 2016 – BRF S.A. (“ BRF ”) and its subsidiary BFF INTERNATIONAL LIMITED (“ BFF ”) today announced the commencement of (i)an offer by BFF to purchase for cash (the “ 2020 Notes Tender Offer ”) any and all outstanding 7.250% Senior Notes due 2020 (the “2020 Notes ”) issued by BFF, and (ii)an offer by BRF to purchase for cash (the “ 2022 Notes Tender Offer ” and together with the 2020 Notes Tender Offer, the “ Tender Offers ”) any and all outstanding 5.875% Senior Notes due 2022 (together with the 2020 Notes, the “ Notes ”) issued by BRF. The Tender Offers are being made pursuant to the offer to purchase dated September7, 2016 (the “ Offer to Purchase ”) and the related letter of transmittal and notice of guaranteed delivery (together with the Offer to Purchase, the “ Offer Documents ” ). The table below summarizes certain payment terms for each series of Notes: Notes CUSIP Number(s) ISIN Number(s) Principal Amount Outstanding Applicable Purchase Price 7.250% Senior Notes due 2020 05540KAA9/ G3400TAA7 US05540KAA97/ USG3400TAA72 U.S.$118,283,000 U.S.$1,127.50 5.875% Senior Notes due 2022 10552TAA5/ P1905CAA8 US10552TAA51/ USP1905CAA82 U.S.$172,870,000 U.S.$1,105.00 (1) Per U.S.$1,000 principal amount of applicable Notes, validly tendered and accepted for purchase, plus any accrued and unpaid interest. The Tender Offers will expire at 12:00 p.m. New York City time, on September14, 2016, unless extended, terminated early or withdrawn (such date and time, including as extended or earlier terminated, the “ Expiration Time ”). Holders of Notes must validly tender and not validly withdraw their Notes at or prior to the Expiration Time in order to be eligible to receive the applicable Purchase Price (as defined below) for such Notes. Tendered Notes may be validly withdrawn at any time at or prior to the Expiration Time but not thereafter. Our obligation to purchase Notes in any of the Tender Offers is conditioned on the satisfaction or waiver of certain conditions described in the Offer Documents. We have the right, in our sole discretion, to amend or terminate any of the Tender Offers at any time. The information agent and tender agent for the Tender Offers is D.F. King & Co., Inc. To contact the information agent and tender agent, banks and brokers may call +1-212-269-5550, and others may call U.S. toll-free: 1-888-605-1958 or email brf@dfking.com. Additional contact information is set forth below. By Mail, Hand or Overnight Courier: 48 Wall Street 22nd Floor New York, NY 10005 USA Attention: Peter Aymar By Facsimile Transmission: (for eligible institutions only)
